Fourth Court of Appeals
                               San Antonio, Texas
                                    February 15, 2019

                                   No. 04-18-00014-CV

                                  Virginia BRETADO,
                                        Appellant

                                            v.

                 NATIONWIDE MUTUAL INSURANCE COMPANY,
                                Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-09066
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER


    The Appellant’s Motion to Extend Time to File Motion for Rehearing En Banc is hereby
GRANTED. Time is extended to March 4, 2019.

      It is so ORDERED on February, 2019.



                                                               PER CURIAM



      ATTESTED TO: _________________________
                   KEITH E. HOTTLE,
                   Clerk of Court